Title: From George Washington to the United States Senate and House of Representatives, 16 January 1794
From: Washington, George
To: United States Senate and House of Representatives


          
            Gentlemen of the Senate, and of the House of Representatives.
            United States 16. Jany 1794
          
          I transmit for your information certain intelligence lately received from Europe, as it
            relates to the subject of my past communications.
          
            Go: Washington
          
        